The State has filed a motion for rehearing herein, and attaches the affidavits of Hon. W.L. Crawford, Jr., district judge; Mike T. Lively, county attorney, and A.C. Allen, assistant county attorney, all of whom swear that the trial judge did not lose control of the court, and Judge Crawford says had his attention been called to that portion of the bill so reciting he would not have approved the bill. If the bill of exception does not correctly recite the facts, it is to be regretted, but it has always been an unbroken rule of decision that the record on appeal can not be impeached by ex parte affidavits. It is not contended that the bill in the record is not a correct copy of the original bill now on file in the district clerk's office, or that any fraud or artifice was practiced in securing the approval of the bill by the trial court, only that the judge only read that portion of the bill "containing the remarks complained of" and did not read the remainder of the bill. If this bill of exception could be thus attacked, then in every case filed here on appeal, either the State or defendant could attack the record by ex parte affidavits, and this court turned into a trial court; witnesses subpoenaed from all portions of the State, and then testimony heard, in order that we might determine the correctness of the contention. This is not allowable, and this being the only ground in the motion for rehearing, it is overruled.
Overruled.